ORDER
PER CURIAM.
Movant, Brian Collar, appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. Movant raises for the first time on appeal a claim of ineffective assistance of counsel that was not contained in movant’s pro se or amended Rule 24.035 motions. The judgment of the trial court is based on findings of fact and conclusions of law that are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed. Rule 84.16(b).